a ns el ce _ department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division release number release date legend gen org organization name xx date address address org address dear date taxpayer_identification_number person to contact identification_number contact telephone number certified mail this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated february 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax_year ended june 20xx it was determined that your organization has been inactive since inception and that there have been no operations or regular financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after july 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return pursuant to sec_509 of the code your private_foundation_status continues unless your status as such is terminated under sec_507 of the code therefore in addition to filing form_1120 you are required to continue filing form_990-pf and you are still subject_to excise_taxes under chapter of the code until such time as you terminate your private_foundation_status under sec_507 of the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosure publication government entities division org address department of the treasury internal_revenue_service n los angeles street ms los angeles ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication form_6018 report of examination sincerely nanette m downing director eo examinations letter catalog number 34809f form 886a name of taxpayer exhibit year period ended explanation of items department of the treasury - internal_revenue_service tin schedule no or june 20xx org ein ein legend org organization name state state ra-3 companie sec_2 g xx date director director ra co-1 co-2 address address secretary secretary co-4 co-5 co-3 city city ra-1 ra-2 issue does org qualify for exemption under sec_501 of the internal_revenue_code facts org was formed as a private_foundation under internal_revenue_code sec_509 the foundation was formed back in 20xx director executive director formed the foundation currently director is the only officer of the foundation per review of the original exemption application secured through irs microfiche files the foundation was formed for the following purposes research_and_development to create low-cost energy efficient eco-friendly shelters for migrant workers the homeless financially needy individuals and families poverty stricken communities or emergency relief programs we expect that of the finances will be devoted to the research_and_development which when allowable may provide for a wage for director’s efforts in the future of director’s time shall be devoted to the research_and_development build the shelters which result from the research_and_development explained above these shelters shall be for migrant workers the homeless financially needy individuals and families poverty stricken communities or emergency relief programs we expect that of the finances will be used toward the production of the shelters this will depend of course upon whether materials will be donated by various organizations which we will solicit as well these completed shelters shall then be donated to selected individuals or groups which criteria is set forth on schedule b attached hereto and made a part hereof the remaining shall be spent on targeting the recipients of the shelters and fundraising efforts to increase the donations of money and materials for additional research_and_development and building we will contact various state and federal governmental agencies which assist low income individuals including co-1 co-2 co-3 co-4 organizations and in addition articles of incorporation were secured through irs microfiche files which state i form acrev department of the treasury - internal_revenue_service page -1- eo a name of taxpayer department of the ‘treasury internal_revenue_service explanation of items tin org ein ein schedule no or exhibit year period ended june 20xx the name of this corporation is org ii this corporation is a nonprofit public benefit corporation and is not organized for the private gain of any person it is organized under the nonprofit public benefit corporation law for charitable purposes il this corporation is organized exclusively for charitable purposes within the meaning of internal_revenue_code sec_501 or the corresponding provision of any future united_states internal revenue law in furtherance thereof the corporation may receive property by gift devise or bequest invest or reinvest the same and apply the income and principal thereof as the board_of directors may from time to time determine either directly or through contributions to any charitable_organization or organizations exclusively for charitable purposes and engage in any lawful act or activity for which corporations may be organized under the state nonprofit public benefit corporation law notwithstanding any other provision of these articles this organization shall not carry on any activities not permitted to be carried on by an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law iv the name and address in the state of state of this corporation’s initial agent for service of process is director address city state v no substantial part of the activities of this corporation shall consist of lobbying or propaganda or otherwise attempting to influence legislation except as provided in internal_revenue_code sec_501 this corporation shall not participate or form acrev department of the treasury - internal_revenue_service page -2- schedule no or exhibit year period ended june 20xx roo sec_86a name of taxpayer department of the treasury - internal_revenue_service explanation of items tin org ein ein intervene in including the publishing or distribution of statements any political campaign on behalf of any candidate for public_office vi the property of this corporation is irrevocably dedicated to charitable purposes and no part of the net_earnings of this corporation shall inure to the benefit of any of its directors trustees officers private shareholders or members thereof or to individuals upon the dissolution or winding up of the corporation its assets remaining after payment or provisions for payment of all debts and liabilities of this corporation shall be distributed to nonprofit fund foundation or corporation which is organized and operated exclusively for charitable purposes and which has established its tax exempt status under sec_501 of the internal_revenue_code dated august 20xx the articles of incorporation were signed secretary incorporator the foundation received their initial determination_letter dated february 20xx granting the organization exempt status under sec_501 the foundation was originally treated as a publicly supporting_organization described in sec_509 and sec_170 during their advance_ruling period the foundation later received another determination_letter dated march 20xx after their advance_ruling period had ended in this latest determination_letter the service made the determination that org will be classified as a private_foundation under internal_revenue_code sec_509 a agent attempted to set up an appointment to conduct the field_audit for the foundation on december 20xx however it was later determined that the foundation moved their location to address city state agent was able to contact ra-1 representative to follow up on correspondence requested on information_document_request - idr-01 the following was requested on idr-01 dated december 20xx please have the following items available for the year ending june 20xx please also provide a copy of each the following documents listed under item a d a in order to ensure that the organizational_test is still met please provide original articles of incorporation and all amendments thereafter the bylaws that was in effect during the year ending june 20xx the initial exemption_letter and all subsequent update if any form arev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service name of taxpayer org ein ein explanation of items tin schedule no or exhibit year period ended june 20xx related to the application the initial application_for exemption status and the subsequent correspondence b in order to verify that your activities are exempt_activities please provide l 20xx literature printed the year under examination minutes of board_of director’s meetings from july 20xx through december copies of newspapers newsletters brochures magazines pamphlets and other any contracts leases or agreements to which the organization was a party to in in order to verify the correctness of income gross_receipts deductions and credits and to c reconcile the return to your books please provide provide copies examination if any 20xx the audited financial statements for the year ending june 20xx please the workpapers that ties the books_and_records to the form_990 under general ledgers please provide electronic files if available cash disbursement journals please provide electronic files if available bank and investment statements from july 20xx through june 20xx cancelled checks for each of the organizations’ bank accounts invoices and receipts related to cash disbursements made in the year ending june d in order to verify that you comply with other filing_requirements please provide form_990 for the year ending june 20xx if any form 1099s issued in 20xx if any form w-2s issued in 20xx if any ra-1 responded to agent in a letter dated march 20xx providing only a copy of the determination_letter and a copy of the june 20xx form_990-pf which was not signed and filed by the foundation from idr-01 ra-1 stated in the cover letter that ‘ ‘the non profit does not have a bank account through out the audit period there are no bank statements no cancelled checks no invoices no receipts and disbursements review of form_990-pf filed by the foundation found that the only item listed on the return was that of investments - land buildings and equipment basis in the amount of dollar_figure there were no activities conducted by the foundation for the year ending june 20xx as there were no income or expense items that were reported review or prior year form 990s 990-pfs to inception show the following assets - form acrev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer org ein ein department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended june 20xx year ending june 20xx june 20xx june 20xx june 20kx june 20xx june 20xx income - contributions dollar_figuredollar_figure expense dollar_figure investments - land bldgs etc dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net assets or fund balances dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure with the exception of the contribution received in the year ending june 20xx it is clear that the foundation has been inactive the foundation did not participate in activities to further its exempt_purpose nor did it make any contributions to other sec_501 organizations ina letter dated april 20xx from ra-1 he stated that the foundation was going to discontinue their operations after they sell their only asset of dollar_figuredollar_figure the foundation’s only asset was that of a piece of art art that was assembled in city as described by ra-1 that was donated in the year ending june 20xx by ra-2 ra-3 the asset was labeled as the art per ra-1 the art was not rented out nor was there rental income generated by this asset there were no loans or mortgages for this property literature provided by ra-1 describes the art is prefabricated therefore it can be taken apart and moved in pieces it then can be re-assembled onto the customer’s site the art can be made larger or smaller but it is presently designed to function as a shelter such as a guest house studio office etc the structure is presently feet long feet wide and feet tall with about big_number square feet of interior and exterior living space at this point the art is not finished on the interior this would have to be done after the structures final function is determined and moved to the customer’s site the foundation has sold the art on june 20xx ra-1 was unable to provide detail of who bought this asset ra-1 provided a contract made by director to hire co-s to sell this asset in the amount of dollar_figure ra-1 states that this sale was made below the fmv of the asset due to economic downturns sale was done through a public auction with an anonymous buyer the proceeds were then distributed to vendors that were owed money in addition to the executive director the foundation’s intention is to discontinue operations after this transaction is made in the initial interview conducted with ra-1 and director the organization’s plan is to dissolve as it has ceased operations since being switched to a private_foundation and the fact that the foundation has been inactive since inception law internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if nor part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or form acrev department of the treasury - internal_revenue_service page -5- department of the ae internal_revenue_service form_8 a name of taxpayer exhibit year period ended explanation of items org ein ein june 20xx schedule no or tin animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements and political campaign on behalf of or in opposition to any candidate for public_office regulation sec_1_501_c_3_-1 organizational and operational tests provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt_income tax regulation c -1 c states primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it in 326_us_279 the court held that regardless of the number of truly exempt purposes the presence of a single substantial non exempt_purpose will preclude exemption under sec_501 of the code taxpayer’s position signed form_6018 has been received from the foundation agreeing to the revocation of org’s exempt status under internal_revenue_code c as of july 20xx government ’s position form ajrev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items tin schedule no or exhibit year period ended org ein ein june 20xx the foundation has been inactive since their inception in 20xx the foundation has not conducted any exempt_activities under internal_revenue_code c and has no plans in the future to conduct any exempt_activities it is clear from the review of the organization’s forms and 990-pf that the organization’s sole asset is a model shelter home and has not conducted any activities since they were formed the foundation has failed the operational_test required for an organization under internal_revenue_code c as a result the foundation’s exempt status under internal_revenue_code c should be revoked as of july 20xx form acrev department of the treasury - internal_revenue_service page -7-
